SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1207
CA 12-00653
PRESENT: SCUDDER, P.J., FAHEY, CARNI, VALENTINO, AND MARTOCHE, JJ.


KENNETH L. CRACAS,
PLAINTIFF-RESPONDENT-APPELLANT,

                      V                                          ORDER

KERRI A. CRACAS,
DEFENDANT-APPELLANT-RESPONDENT.


LISA BETH OLDER, NEW YORK CITY, FOR DEFENDANT-APPELLANT-RESPONDENT.

ROSS & GOULD-ROSS, ROCHESTER (DAVID G. ROSS OF COUNSEL), FOR
PLAINTIFF-RESPONDENT-APPELLANT.

STEPHEN R. WARNER, ATTORNEY FOR THE CHILDREN, SODUS, FOR RYAN C. AND
DYLAN C.


     Appeal and cross appeal from an order of the Supreme Court,
Monroe County (Richard A. Dollinger, A.J.), entered November 23, 2011.
The order, inter alia, granted plaintiff sole legal custody of the
parties’ children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    November 9, 2012                    Frances E. Cafarell
                                                Clerk of the Court